Citation Nr: 1242361	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  11-05 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to June 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran alleges he had a head injury aboard a ship while serving in Japan.  According to the Veteran's testimony at a hearing before a Decision Review Officer (DRO) of the RO in May 2010, he was treated by a Corpsman at a Navy base on shore after he fell off a ship bridge onto the lower deck and hit his head in July 1953.  Deck logs submitted by the Veteran at his hearing before the DRO confirm that the Veteran received injuries to his body aboard ship in July 1953 and that he was transferred to the base dispensary at Sasebo, Japan for treatment. Nonetheless, his January 1954 and June 1956 service examination reports indicate that the Veteran had normal neurological and physical evaluations.  

Private treatment records, dated 1988 through 2007 from D. P., M.D., as well as an August 2008 letter from Dr. P, indicate that the Veteran is taking medication for treatment of depression with agitation.  Diagnoses of depression, anxiety, and fatigue are shown in the records.  

According to a July 2010 VA general medical examination report, the Veteran reported that he fell in July 1953 from a ship bridge, and sustained injuries to the left side.  He stated that he did not recall the type of head injury and reported that, in 1970, he was diagnosed with a traumatic brain injury.  He complained of sharp headaches lasting several hours about 6 times per month, with tingling in the left fingers.  He also complained of slowness of thought, mood swings, confusion, memory difficulty, and depression; he also complained of dizziness.  Neurological examination showed normal cranial nerves, normal coordination, and normal motor function.  Reflexes were normal and there was no evidence of peripheral nerve involvement, vision problems, or stroke.  The VA examiner concluded that there was no evidence of neurological deficit or pathology upon which to render a diagnosis.  

A July 2010 VA cognition examination indicates that the Veteran reported a fall from a ship bridge in July 1953, with disorientation, loss of consciousness, and memory loss.  He also reported that he is grieving the death of his wife, who died in December 2009.   Cognitive testing revealed mild impairment of memory, attention, concentration, and/or executive functions, routine social interaction, appropriate judgment and orientation, normal motor activity, mildly impaired visual spatial orientation, no neurobehavioral effects, and normal communication and state of consciousness.  The VA examiner concluded that the Veteran's decline in cognitive functioning was likely due to age.  

Nonetheless, the Board notes that the VA neurological examiner, in a July 2010 addendum, recognized that the Veteran had significant clinical symptomatology despite the absence of neurological pathology.  According to the VA examiner, diagnostic possibilities of anxiety, depression, somatoform disorder, and compensation neurosis were for consideration.  He recommended a psychiatric evaluation given the length of time since the Veteran's traumatic brain injury.  However, no such evaluation was provided.  Therefore, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claim of entitlement to service connection for residuals of a head injury.  Accordingly, the Board finds that the Veteran should be afforded an additional VA examination in order to determine nature and etiology of the Veteran's residuals of a head injury.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA examination with a psychiatrist to determine the current nature and likely etiology of the Veteran's psychiatric residuals of a head injury, if any.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service records, and pertinent post-service medical records.  

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran's psychiatric complaints and diagnoses are related to his in-service head injury.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

2.  Following completion of the above, the RO should readjudicate the Veteran's claim with application of all appropriate laws and regulations, including the deferred claim of entitlement to service connection for headaches.  Consideration must be given to all additional information obtained since issuance of the most recent supplemental statement of the case, including any evidence obtained as a result of this remand. 

 If the claim remains denied, the appellant and his representative should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

